DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bravo et al. (US 2008/0246276 hereinafter “Bravo”).
In regards to claim 1, Bravo discloses a conduit coupling system (see fig. 2), comprising: 
an enclosure (40) including an enclosure opening (32) , wherein the enclosure opening leads from an exterior of the enclosure to an interior of the enclosure; 

a flange (136) defined between the first portion and the second portion of the conduit coupling adapter, wherein the second end of the conduit coupling adapter is disposed within the enclosure opening of the enclosure such that the flange of the conduit coupling adapter rests against the exterior of the enclosure; and 
a conduit (160) including an end portion, wherein the end portion of the conduit is secured within the first opening of the first end of the conduit coupling adapter by an adhesive (166), wherein the first opening of the first end of the conduit coupling adapter comprises a bonding surface (128) adapted for bonding the conduit to the first opening of the first end of the conduit coupling adapter using the adhesive.
In regards to claim 7, Bravo further discloses the conduit comprises a circular cross-section (shown in fig. 2).
In regards to claim 8, Bravo further discloses the conduit coupling adapter comprises a circular cross-section (shown in fig. 2).
In regards to claim 9, Bravo further discloses the enclosure is comprised of a handhole (shown in fig. 2).
In regards to claim 10, Bravo further discloses a cable (164) extending from the exterior of the enclosure into the interior of the enclosure, wherein the cable extends through the conduit and the conduit coupling adapter.
In regards to claim 14, Bravo further discloses the first portion of the conduit coupling adapter is longer than the second portion of the conduit coupling adapter (shown in fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,767,801 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-20 of the reference patent. In other words, claims 1-20 of the reference patent fully encompasses the subject matter of claims 1-20 of the instant application. Thus, the invention of claims 1-20 of the reference patent is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-20 of the reference patent, claims 1-20 of the instant application are not patentably distinct from claims 1-20 of the reference patent, regardless of any additional subject matter presented in claims 1-20 of the reference patent. 

Allowable Subject Matter
Claims 15-20 would be allowable if the double patenting rejection is overcome.
Claims 2-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/21/2022